DETAILED ACTION

The Amendment and Petition for Time Extension filed by Applicant on 06/30/2022 has been entered.

Claims 2-3 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 06/30/2022 have been fully considered and they are found unpersuasive.

The objection of claim 1 because of informalities is withdrawn.

The rejection of claims 2 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  delete “two among types of” because the language is unnecessary, redundant and “type” has a relative term connotation.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-9 remain rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-533623 A (hereinafter “’623”) in view of KR-101496697 B1 (hereinafter “’697”). ‘623 teaches a halogen-free insulated cable material comprising 5 – 20 parts EPDM; 0 – 25 parts polyethylene; 0 – 10 parts ethylene-vinyl acetate copolymer; 1 – 5 parts of a compatibilizer (lubricant); 50 - 75 parts of aluminum hydroxide; 1 – 5 parts of stabilizer; 1 – 5 parts of silicon masterbatch with excellent insulating property and flame retardancy. ‘697 teaches a thermoplastic elastomer composition containing a mixture of a silicon rubber and a polyolefin base elastomer, an insulator manufactured by using electrical wire and cable wherein the thermoplastic elastomer includes a silicon elastomer, retardants, an antioxidant, and a co-crosslinking agent, crosslinking accelerators [0067] and triallyl isocyanate [0057]. The Examiner puts forth that ‘623 and ‘697 are combinable because each reference belongs to the same technical field relating to radiation cross-linking composition for cable. It is considered that one of ordinary skill would not have any difficulty of selecting components of ‘697 for application in ‘623. Once teachings of ‘623 and ‘697 are combined the difference with the current invention is the range of EPDM (30 – 80 phr vs. 5 – 20 phr). The Examiner contends the difference could be accomplish by optimization through routing experimentation effect.
In response to applicant’s arguments, “a partially crosslinked modified PO” is not quantified. To one of ordinary skill of art in the polymer sciences it is known that at least trace amounts of cross-linked PO exists in a PO resin composition. In other words, there is no lower limit on the presence of cross-linked modified PO. Furthermore, The Applicant contends ‘623 and ‘697 are not combinable because the high content (50 to 75 parts by wt.) of flame retardant, aluminum hydroxide, taught in ‘623 is incompatible with the teachings for flame retardant use (5 to 30 parts by wt.) in ‘697. The Examiner argues the data provided by the Applicant is not conclusive but the Applicant “pick and chooses” amount of flame retardants taught in ‘623 instead of reporting the data as a whole. The Examiner contends ‘623 does not solely require 5 – 30 parts by wt. of Al(OH)3.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh